           Case 2:18-cv-00641-JAD-CWH Document 17 Filed 10/31/18 Page 1 of 2




 1   DAYLE ELIESON
     United States Attorney
 2   District of Nevada
 3   ELIZABETH FIRER
     Special Assistant United States Attorney
 4            160 Spear Street, Suite 800
              San Francisco, CA 94105
 5            Phone: 415-977-8937
              Email: Elizabeth.Firer@ssa.gov
 6

 7   Attorneys for Defendant

 8
                                     UNITED STATES DISTRICT COURT
 9
                                    DISTRICT OF NEVADA (LAS VEGAS)
10
     WILLIAM J. FROBY,                               )
11                                                   ) Case No. 2:18-cv-00641-JAD-CWH
            Plaintiff,                               )
12                                                   )
                    v.                               )       UNOPPOSED MOTION FOR
13                                                   )           EXTENSION OF TIME
     NANCY BERRYHILL,                                )             (FIRST REQUEST)
14   Acting Commissioner of Social Security,         )
                                                     )
15          Defendant.                               )
                                                     )
16

17          Defendant Nancy Berryhill, Acting Commissioner of Social Security (“Defendant”) respectfully
18   requests for the first time that the Court extend the time for Defendant to file her Cross-Motion for
19   Summary Judgment and Memorandum in Support, due on November 8, 2018, by 30 days, through and
20   including December 10, 2018.
21          An extension of time is needed in order to prepare Defendant’s brief because of the caseload of
22   Defendant’s attorneys. This request is made in good faith with no intention to unduly delay the
23   proceedings.
24          Counsel for Defendant conferred with Plaintiff’s counsel on October 31, 2018. Plaintiff’s
25   counsel does not oppose this motion.
26



                                                         -1-
         Case 2:18-cv-00641-JAD-CWH Document 17 Filed 10/31/18 Page 2 of 2




 1       Respectfully submitted this 31st day of October 2018.

 2
                                                     DAYLE ELIESON
 3                                                   United States Attorney

 4                                                   /s/ Elizabeth Firer
                                                     ELIZABETH FIRER
 5                                                   Special Assistant United States Attorney

 6

 7   S. WYETH MCADAM
     Of Counsel
 8

 9                                                   IT IS SO ORDERED:

10

11                                                   CARL W. HOFFMAN
                                                     UNITED STATES MAGISTRATE JUDGE
12

13                                                               November 1, 2018
                                                     DATED:
14

15

16

17

18
19

20

21

22

23

24
25

26



                                                   -2-
